IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00400-CR

JOSE SEGOVIA,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F45284


                          MEMORANDUM OPINION


      Appellant Jose Segovia made an open guilty plea to the first-degree felony

offense of possession of a controlled substance (cocaine, greater than 4 and less than 200

grams) with intent to deliver and elected to have a jury assess punishment. The jury

sentenced Segovia to thirty-six years in prison and assessed a $10,000 fine. Asserting

two issues, Segovia appeals.

      In connection with his guilty plea, Segovia waived his right to appeal only as to

guilt. The trial court’s certification states that “the defendant has NO right of appeal as
to guilt. Defendant retains right of appeal on punishment phase of trial.” It also states

that “the defendant has waived the right of appeal on guilt only.” But because this

waiver was entered into before Segovia knew what his punishment would be and

because the State gave no consideration for the waiver, it is ineffective and the scope of

Segovia’s appeal is not limited by the waiver or the trial court’s certification.

Washington v. State, 363 S.W.3d 589, 589-90 (Tex. Crim. App. 2012); Sims v. State, 326
S.W.3d 707, 710-11 (Tex. App.—Texarkana 2010, no pet.); see also Nichols v. State, 349
S.W.3d 612, 614-15 (Tex. App.—Texarkana 2011, pet. ref’d).

        In his first issue, Segovia asserts that his guilty plea was involuntary because the

State did not disclose the existence and extent of the confidential informant used to

procure Segovia’s arrest and the disclosure would have allowed Segovia to plead not

guilty and to proceed at trial with a valid entrapment defense. His second issue asserts

that the State’s failure to disclose the informant’s involvement was a Brady violation that

deprived Segovia of a valid entrapment defense and of mitigating information on

punishment.

        We first address whether Segovia’s issues are preserved for appellate review.

Segovia filed a motion for new trial, but the only ground asserted was that the evidence

is insufficient to support the conviction. The alleged involuntariness of a guilty plea

must first be raised in the trial court by a timely objection or complaint or in a motion

for new trial. See Sims, 326 S.W.3d at 713 (citing Mendez v. State, 138 S.W.3d 334, 338-39,

350 (Tex. Crim. App. 2004)); Starks v. State, 266 S.W.3d 605, 613 (Tex. App.—El Paso

2008, no pet.); see also Golden v. State, No. 05-11-00093-CR, 2012 WL 1109635, at *4 (Tex.

Segovia v. State                                                                      Page 2
App.—Dallas Apr. 4, 2012, pet. struck) (mem. op., not designated for publication); cf.

Williams v. State, 10 S.W.3d 788, 789 (Tex. App.—Waco 2000, pet. ref’d). Accordingly,

Segovia’s first issue is not preserved for appellate review and is thus overruled.

        Likewise, a Brady violation must first be raised in the trial court to be preserved

for appellate review. See Pena v. State, 353 S.W.3d 797, 807-09 (Tex. Crim. App. 2011);

Jones v. State, 234 S.W.3d 151, 158 (Tex. App.—San Antonio 2007, no pet.); see also Keeter

v. State, 175 S.W.3d 756, 759-61 (Tex. Crim. App. 2005); Rodriguez v. State, No. 04-12-

00528-CR, 2013 WL 5656194, at *6 (Tex. App.—San Antonio Oct. 16, 2013, no pet. h.)

(mem. op., not designated for publication); Garcia v. State, No. 01-12-00528-CR, 2013 WL
1932175, at *7 (Tex. App.—Houston [1st Dist.] May 9, 2013, pet. ref’d) (mem. op., not

designated for publication). Because the alleged Brady violation was not raised in the

trial court, Segovia’s second issue is not preserved for appellate review and is thus

overruled.

        We affirm the trial court’s judgment.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 5, 2013
Do not publish
[CRPM]




Segovia v. State                                                                     Page 3